Citation Nr: 0528388	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased original evaluation for a 
lumbosacral strain, currently rated as 10 percent disabling.

2.  Entitlement to a compensable original evaluation for 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from January 1992 to 
December 1995 and from September 1999 to February 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Waco, Texas, and Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's lumbar strain is manifested by pain, 
without muscle spasm, neurological symptoms, or more than 
slight limitation of motion. .

2.  The veteran's neurodermatitis is manifested by lesions on 
his posterior chest wall.  There is no evidence of local 
redness or tenderness, no excoriation or scaling.  The total 
body area affected is less than five percent, with no exposed 
areas affected.  There is no evidence of treatment with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes (DC) 5292, 5293, 5295 (2002); DC 5237, 5243 
(2004).  

2.  The criteria for a compensable disability evaluation for 
neurodermatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 Diagnostic Codes 7802, 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
December 2003 and April 2004 that informed him of the type of 
information and evidence necessary to grant increased ratings 
for his disabilities.  In addition, by virtue of the rating 
decision on appeal, and the statement of the case (SOC) and 
the Supplemental Statement of the Case (SSOC), he was 
provided with specific information as to why his claims 
seeking increased ratings were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2003, and April 2004 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a February 2004 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with two VA examinations.  The 
veteran has not indicated that there is additional evidence 
available that he would like VA to obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

A.  Lumbar strain

The veteran was initially granted service connection for 
lumbar strain by rating decision dated in September 2003.  
His back disability was initially assigned a 10 percent 
disability rating.  The veteran appealed, seeking a higher 
rating.

The VA treatment records do not provide much information 
regarding the veteran's back disability.  The treatment 
records in the file related to the veteran's knee disability.

The veteran underwent a VA examination in July 2003.  The 
veteran complained of occasional low back pain that does not 
radiate and that is increased with bending, climbing stairs 
or lifting.  The veteran indicated that his back bothers him 
about two or three times a week.  On examination the veteran 
had extension of the back to 30 degrees, lateral bending to 
30 degrees bilaterally, and full flexion of the back.  He was 
able to touch the floor while standing.  The veteran had a 
normal gait and was able to heel and toe walk.  Neurological 
examination was normal with normal reflexes and normal 
sensation to pinprick and vibration of the legs.  The 
straight leg-raising test was negative bilaterally.  The 
diagnosis was chronic lumbosacral strain, minimal symptoms, 
slightly progressive.  The veteran underwent an MRI of the 
lumbar spine in January 2004 that showed a broad-based disc 
bulge at L4-5 without focal disc protrusion, spinal cord 
stenosis, or neuroforaminal encroachment.

The veteran was provided a second VA examination in March 
2005.  The veteran again complained of pain that does not 
radiate.  The veteran indicated that his pain is aggravated 
by standing for 10 minutes, by going up or down stairs, or by 
driving for as much as 45 minutes.  On examination straight 
leg raising test was negative bilaterally, and sensation to 
pinprick and vibration was normal.  The veteran did have 
decreased reflexes of 2/4 for the knees and ankles 
bilaterally.  Flexion of the back was to 120 degrees, 
extension was to 30 degrees, and lateral bending is 30 
degrees bilaterally, rotation is 80 degrees bilaterally.  The 
veteran's lumbar muscle tone is normal, and he has normal 
gait, and he can heel and toe walk normally.  The diagnostic 
impression was degenerative disc disease of the lumbar spine 
with back pain, moderate symptoms, and essentially normal 
examination with minimal disability.  The examiner noted that 
the veteran's back disability does not alter his ability to 
walk and he uses no assistive device.  The effects on the 
veteran's daily life are limitations to standing for 10 
minutes, walking stairs, or driving more than 45 minutes.  
The examiner indicated that there was no additional 
limitation following repetitive use, and no additional 
limitation on flare-up.  There was no objective evidence of 
painful motion, spasm, weakness, or tenderness.  The 
neurological findings were normal and there was no evidence 
of incapacitating episodes over the last 12 months.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

1.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 10 percent evaluation is 
warranted where the veteran experiences characteristic pain 
on motion.  A higher rating, of 20 percent, is not warranted 
unless there is muscle spasm on extreme forward bending and 
loss of lateral spine motion unilaterally in a standing 
position.  A 40 percent rating is warranted when there is 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

The Board finds that a rating in excess of 10 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
but no significant limitation of motion.  There is no 
evidence of muscle spasm on forward bending and no loss of 
lateral spine motion unilaterally in a standing position.  
There is no evidence of listing of the whole spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back strain is manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation in excess of 10  percent under the old version 
of DC 5295, and that the preponderance of the evidence is 
against a rating in excess of 10 percent under this 
Diagnostic Code.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 10 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is slight.  
A higher rating, of 20 percent is warranted for moderate 
limitation of motion of the lumbar spine, and severe 
limitation of the lumbar spine calls for a 40 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  The 
Board finds that a rating in excess of 10 percent under DC 
5292 is not warranted.  The March 2005 VA examination report 
shows that the veteran had forward flexion to 120 degrees, 
extension to 30 degrees, lateral bending to 30 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  The 
range of motion in December 2003 was even greater with full 
flexion of the lumbar spine.  The Board finds that this does 
not rise to the level of severe limitation of motion.  The 
words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).  The Board finds that the 
limitation of motion of the veteran's lumbar spine does not 
rise to the level of more than slight, when considering all 
factors including the VA examination reports.

Under DC 5293 (2002), a 20 percent rating is warranted for 
intervertebral disc syndrome (IDS), moderate, with recurring 
attacks.  The March 2005 VA examination did indicate a 
finding of degenerative disc disease but there is no evidence 
that the veteran has moderate intervertebral disc syndrome 
(IDS), with recurring attacks.  The MRI report from January 
2004 does indicate bulging disc at L4-5, but there is no 
clear indication that the veteran suffers from recurring 
attacks.  He complained of pain associated with his lumbar 
strain but has not suggested that he suffers attacks or 
flare-ups of any type.  The veteran shows no signs of 
neurological deficit with normal sensation and no pain 
radiation.  Therefore, the Board finds that there is no basis 
on which to find that the veteran suffers from more than mild 
IDS; thus, the criteria for a rating in excess of 10 percent 
rating under the old DC 5293 have not been met.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

2.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 10 percent evaluation 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degree, or there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A higher rating, 
of 20 percent, is not warranted unless there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or combined motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis. Reversed lordosis, or 
abnormal kyphosis.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
higher rating, of 20 percent, is warranted if there are 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  
The new regulation also provides that the disc syndrome may 
be evaluated on the basis of separate evaluations of chronic 
orthopedic and neurological symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 10 percent have been met within the 
applicable time periods.  The March 2005 VA examination 
revealed that the veteran had forward flexion to 120 degrees 
and a combined range of motion of 370 degrees.  There is no 
evidence of ankylosis of the spine, or that forward flexion 
of the thoracolumbar spine is 60 degrees or less.  Finally, 
with regard to DC 5243, the evidence is insufficient to show 
that the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  As previously discussed, the evidence does not 
establish that the veteran has any flare-ups or attacks that 
would constitute incapacitating episodes or that require bed 
rest.  Accordingly, a rating in excess of 10 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.  With respect to neurological symptoms, the Board notes 
that the VA examinations showed that there was no evidence of 
any neurological impairment. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 10 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  See e.g., March 2005 VA examination report.  The 
veteran walks normally and has only minimal functional 
limitation such as walking up and down stairs or driving more 
than 45 minutes.  In summary, when the ranges of motion in 
the back are considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 10 percent when compared to either the old or the new 
rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 10 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Neurodermatitis

The veteran was granted service connection for 
neurodermatitis of the face, chest, forearms, and shoulders 
by rating decision dated in September 2003.  The veteran was 
assigned a non-compensable rating.  The veteran appealed, 
seeking a compensable evaluation.

The VA treatment records do not address the veteran's skin 
disability.  The veteran underwent a VA examination in July 
2003.  The examiner noted the veteran had mild 
neurodermatitis of the chest, shoulders, and arms.  The 
veteran complained of intermittent itching.  The diagnostic 
impression was intermittent neurodermatitis of the anterior 
chest, back of shoulders, and forearms, all areas now 
quiescent, mild, non-disabling, and non-disfiguring.

The veteran was provided another VA examination in March 
2005.  The examiner noted the only significant involvement of 
dermatitis was on the posterior chest wall where there are 
numerous lesions that are macules.  The skin was brown and 
darker in color than adjacent skin.  There was no evidence of 
local redness or tenderness.  There was no evidence of 
excoriation or scaling.  The examiner noted a diagnosis of 
neurodermatitis with moderate symptoms and minimal disability 
with some progression.  The percent of body area affected was 
estimated as less than five percent of total body area with 
no exposed areas affected.  There was no evidence of limited 
motion caused by the dermatitis.

In an August 2005 statement, N.A. Qureshi, M.D. reported that 
the veteran suffered tenea corporis on the chest, back, and 
left arm.

Under the rating criteria a 0 percent rating is warranted for 
dermatitis if there is involvement of less than 5 percent of 
the entire body, or less than 5 percent of exposed areas 
affected and no more than topical therapy required during the 
pas 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).  A higher rating, of 10 percent, is warranted for 
dermatitis if there is involvement of at least 5 percent but 
less than 20 percent of the entire body or at least 5 percent 
but less than 20 percent of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks over the previous 12 month period.  
Id.  Alternatively, the veteran's dermatitis can be rated 
based on scars.  Scars, other than head, face, or neck, that 
are superficial and that do not cause limitation of motion 
are rated as 10 percent disabling if the total area affected 
is 144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, DC 7802 (2004).

The evidence does not show that the veteran's skin disability 
covered more than 5 percent of his body or his exposed areas, 
and there is no evidence of any treatment with 
corticosteroids or other immunosuppressive drugs.  The total 
area affected is not greater than 144 square inches.   
Therefore, there is no basis for a compensable rating for 
neurodermatitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, DC 7802, 7806 (2004).


ORDER

Entitlement to an increased original evaluation for a 
lumbosacral strain, currently rated as 10 percent disabling, 
is denied.

Entitlement to a compensable original evaluation for 
neurodermatitis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


